EXHIBIT [CBRL GROUP, INC. LOGO] POST OFFICE BOX 787 LEBANON, TENNESSEE 37088-0787 C B R L G R O U P , I N C . Investor Contact: Diana S. Wynne Senior Vice President, Corporate Affairs (615) 443-9837 Media Contact: Julie K. Davis Director, Corporate Communications (615) 443-9266 CBRL GROUP FISCAL 2 CONFERENCE CALL ON THE INTERNET LEBANON, Tenn. – September 3, 2008 CBRL Group, Inc. (the “Company”) (Nasdaq: CBRL) will provide an on-line, real-time Webcast and rebroadcast of its fourth quarter and year-end earnings conference call on Tuesday, September 16, 2008 beginning at 11:00 a.m.
